FILED
                              NOT FOR PUBLICATION                           DEC 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ADALBERTO MEDRANO-RIOS,                          No. 11-72183

               Petitioner,                       Agency No. A073-894-080

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012**

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Adalberto Medrano-Rios, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and

dismiss in part the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his opening brief, Medrano-Rios fails to raise, and therefore waives, any

challenge to the BIA’s denial of his motion to reopen on the grounds that his notice

argument was adjudicated in a prior BIA decision, that his motion to apply for

cancellation of removal was untimely, and that cancellation of removal was not

available to aliens in deportation proceedings. See Rizk v. Holder, 629 F.3d 1083,

1091 n.3 (9th Cir. 2011) (a petitioner waives an issue by failing to raise it in the

opening brief).

      We lack jurisdiction to consider Medrano-Rios’ contention that his attorney

committed ineffective assistance of counsel, because Medrano-Rios failed to

exhaust this claim before the BIA. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th

Cir. 2010) (“We lack jurisdiction to review legal claims not presented in an alien’s

administrative proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     11-72183